Citation Nr: 9902064	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-33 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veterans active military service extended from November 
1959 to July 1963.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied service 
connection for the disorders claimed by the veteran. 

In March 1998, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

The issue involving entitlement to service connection for a 
psychiatric disorder is the subject of a remand which follows 
the Boards decision.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the RO committed error in denying 
service connection for his claimed disorders.  He argues that 
he incurred headaches, dizziness, and diabetes mellitus as a 
result of his military service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims for 
service connection for headaches, dizziness, and diabetes 
mellitus are well grounded.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal.

2.  There is no competent medical evidence of headaches or 
dizziness during service.

3.  There is no competent medical evidence that diabetes 
mellitus manifested during service or within the first post 
service year.

4.  There is no post service evidence showing continuity of 
symptomatology associated with the veterans claimed 
headaches, dizziness, and diabetes mellitus.  

5.  The earliest medical reports dealing with any headaches, 
dizziness, and diabetes mellitus are dated decades after 
service and do not relate the disorders to the veterans 
military service.  

6.  There is no medical opinion, or other competent evidence, 
linking headaches, dizziness, and diabetes mellitus to the 
veterans active military service.  

7.  The veteran has not presented competent evidence of a 
nexus between his current medical disorders and his period of 
active military service.


CONCLUSION OF LAW

The appellant has not presented well grounded claims for 
service connection for headaches, dizziness, and diabetes 
mellitus, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Service connection 
may also be granted for a disability which is proximately due 
to and the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998).  Finally, diabetes mellitus may 
be presumed to have been incurred during active military 
service if it is manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998). 

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a well grounded claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
affd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had chronic headaches and 
dizziness during service, and/or diabetes mellitus during 
service or the first post service year; (2) whether he 
currently has diabetes mellitus, chronic headaches and 
dizziness; and, if so, (3) whether the current disabilities 
are etiologically related to active service.  The Board 
concludes that medical evidence is needed to lend plausible 
support for all of the issues presented by this case because 
they involve questions of medical fact requiring medical 
knowledge or training for their resolution.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The most succinct summary of the veterans assertions is made 
in an attachment to a VA Form 9 which was submitted to the RO 
in December 1997.  The veteran asserts that he has submitted 
a well grounded claim.  Specifically he indicates that during 
service he guarded military aircraft and was subjected to 
acoustic trauma in the form of aircraft noise.  He asserts 
that as a result of this noise exposure he developed 
headaches, dizziness, and diabetes mellitus.  The Board notes 
that the veteran is service connected for hearing loss of the 
left ear.  Entitlement to service connection for right ear 
hearing loss was denied by the RO in an August 1995 rating 
decision.  Issues involving hearing loss have not been 
developed for appellate consideration and are not properly 
before the Board at this time.  

II.  Evidence

The veterans discharge papers, DD 214, are of record.  They 
reveal that the veteran served as an air policeman in the 
Air Force.  

The veterans service medical records appear to be complete.  
The service medical records contain entrance and separation 
examination reports along with medical treatment records 
spanning the intervening period of time.  There is no 
indication in any of the service medical records of any 
complaints of, or treatment for, headaches, dizziness, and/or 
symptoms attributable to diabetes mellitus.  In April 1963 
the veterans separation examination was conducted.  The 
veteran completed a report of medical history in conjunction 
with this examination.  The medical history form specifically 
asked have you ever had or have now:  frequent or severe 
headaches, and/or dizziness or fainting spells?  The 
veteran answered NO in response to these questions.  
There is no indication in the veterans service medical 
records of any chronic headache or dizziness disorder and 
certainly no diagnosis of diabetes mellitus.  On the 
separation examination report, with the exception of a 
birthmark and a previous tonsillectomy, no abnormalities were 
noted by the examining physician.  

A considerable volume of private medial evidence has been 
submitted by the veteran.  An April 1990 private medical 
treatment record reveals that the veteran had complaints of 
headaches and sinusitis.  He complained of temporal, 
frontal, ocular and occasional occipital headaches.  The 
diagnostic impression included TM joint syndrome secondary 
to missing teeth" and "[v]acuum sinus headache."  With 
reference to treatment, the examiner noted the following:  
"Can not stop temporal and occipital headaches without 
getting bite fixed which is a must.  

A June 1990 consultation report reveals that the veteran had 
episodes of generalized weakness, dizziness, and vertigo.  He 
also had complaints of left sided headaches.  The impression 
was multiple TIAs [transient ischemic attacks] over the 
past 2 months.  

June 1991 records from the veterans private neurologist 
reveal that the veteran had transient ischemic attacks of 
brainstem origin which were accompanied by episodes of 
dizziness and imbalance and small vessel brainstem cerebral 
strokes.  Postural hypotension related to the veterans 
medications was also noted.  July 1993 treatment notes from 
the same neurologist noted that the veteran had complaints of 
headaches which were evaluated as tension headaches.  The 
neurologist also noted that the veteran had been diagnosed as 
a diabetic.  Later that same month, diagnostic tests 
consisting of a MRI and an angiogram were conducted on the 
veteran.  The impression was old brainstem stroke - chronic 
dizziness which probably does have a central origin, but does 
not seem to be due to any new stroke.  Neurology notes from 
September 1994 reveal that the veteran had complaints of 
headaches on a daily basis.  The impression was recurrent 
headaches - he had and extensive work up in the hospital with 
no serious cause for his headaches found. . . .  I feel that 
he has a strong functional overlay to his problems.  

A series of private hospital records from June and July 1994 
reveal that the veteran required inpatient hospital 
treatment.  The veterans medical history was of insulin 
dependent diabetes mellitus along with arteriosclerotic 
cardiovascular disease which was manifested by transient 
ischemic attacks and strokes among other things.  The 
discharge summary included the diagnosis of vascular 
headaches.  A July 1994 consultation report indicates that 
the veterans headaches sound like combination vascular-
muscle contraction headaches.  

A September 1994 discharge summary reveals a history of 
vertebral basilar TIAs and migraine headaches.  

In October 1996 a VA examination of the veteran was 
conducted.  On the examination for diabetes mellitus the 
veteran reported dizziness which had started in 1987.  He 
also reported that his dizziness was secondary to a stroke 
and inner ear problems . . . .  There is no postural change 
in his complaints.  The diagnosis was insulin dependent 
diabetes mellitus.  On neurology examination the veteran 
reported problems with balance and coordination, and 
headaches.  The examining neurologists observation based on 
the veterans description of his headache symptoms was that 
these sound like muscle contraction headaches.  The 
diagnostic impression stated that the veteran appears to 
have problems with his balance and with his gait that may be 
related to problems with his hearing and his vestibular 
system.  They may also be related to problems with vascular 
disease causing momentary transient ischemic attacks, perhaps 
mainly in the posterior circulation.  

In March 1998 the veteran his wife and his daughter presented 
sworn testimony at a hearing before the undersigned Member of 
the Board.   The veteran testified that he was subjected 
aircraft noise while guarding aircraft on the flight line 
during active service.  The Board notes that this is 
supported by the evidence of record as the veterans DD 214 
reveals that his was a security policeman in the Air Force.  

The veteran also testified that he had headaches, dizziness, 
blackout spells and blurred vision during service.  The Board 
notes that these assertions are completely unsupported by the 
evidence of record.  The service medical records reveal no 
instance of any of these alleged symptoms.  Moreover, the 
veteran denied a history of these symptoms on the medical 
history he provided for the separation examination.  

The veteran has also indicated that he was treated by private 
physicians shortly after service, but that these physicians 
are deceased and their records unavailable.  

III.  Analysis

As noted above, the three elements of a well grounded 
claim are: (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

With respect to the veterans claim for service connection 
for diabetes mellitus, the evidence of record reveals that 
the veteran is currently diagnosed with insulin dependent 
diabetes mellitus.  However, there no evidence that the 
veteran had diabetes mellitus during active service or during 
the first post-service year.  The evidence reveals that the 
veteran was first diagnosed with diabetes mellitus in 
approximately 1990, over two and a half decades after he 
separated from service.  The veteran himself admits that he 
as first diagnosed with diabetes mellitus at that time.  

There is absolutely no medical evidence that in anyway 
relates the veterans current diabetes mellitus to his active 
service or to his service connected hearing loss.  
Essentially, the veteran has made the assertion that his 
diabetes mellitus was caused by aircraft noise exposure over 
two decades ago.  There is absolutely no competent evidence 
of any kind which relates the veterans diabetes mellitus to 
active service.  The veterans testimony and assertions are 
not competent to establish that he incurred diabetes mellitus 
during his active service.  While lay testimony is competent 
to establish the occurrence of an injury, it is not competent 
to provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination that his current diabetes mellitus is the 
result of his active service almost three decades ago. See 
Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

With respect to the veterans claims for service connection 
for headaches and dizziness, we note that there is a great 
volume of medical evidence of record which reveals that the 
veteran has suffered from strokes and transient ischemic 
attacks.  The overwhelming volume of private medical evidence 
relates the veterans complaints of headaches and dizziness 
to these disorders.  There are also diagnoses of muscle 
tension headaches and migraine.  The October 1996 VA 
neurology examination report indicates that the veterans 
problems with his balance and gait that may be related to 
problems with his hearing and his vestibular system.  They 
may also be related to problems with vascular disease causing 
momentary transient ischemic attacks, perhaps mainly in the 
posterior circulation.  In this regard it should be noted 
that in Tirpak v. Derwinski, 2 Vet. App. 609 (1992) it was 
held that when a doctors opinion is expressed in terms of 
may or may not it is not sufficient to establish a well-
grounded claim.  This medical opinion is such and opinion and 
is not sufficient to well ground the veterans claims.  

The veteran has current complaints of headaches and 
dizziness.  The competent medical evidence does not reveal 
that the veteran had headaches or dizziness during service.  
There is also no competent medical evidence of record 
relating the veterans current headaches and dizziness to his 
active service or his service connected left ear hearing 
loss.  

The veteran fails to show the required nexus between his 
current disabilities, headaches, dizziness, and diabetes 
mellitus and any in-service disease or injury he incurred.  
See Caluza, 7 Vet. App. at 506. There is no medical evidence 
establishing a link to the veterans active military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  Regulations 
require a continuity of symptomatology to link the post-
service symptoms to injury during service when the fact of 
chronicity in service is not adequately supported.  38 C.F.R. 
§ 3.303(b) (1998).

The veteran does not meet the second and third elements 
required for the claims to be well grounded.  See Caluza, 7 
Vet. App. at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Slater v. Brown, 9 Vet. App. 240 (1996). 

A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellants term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that looks backward to an in-service disease or 
injury and links the two.  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

IV.  Conclusion

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of plausible claims.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are well grounded, they must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well-grounded, the veterans claim for 
service connection for headaches is denied.

Because it is not well-grounded, the veterans claim for 
service connection for dizziness is denied.

Because it is not well-grounded, the veterans claim for 
service connection for diabetes mellitus is denied.


REMAND

The veteran asserts that he developed an anxiety disorder as 
a result of noise exposure during active service.  

In October 1996 a VA psychiatric examination of the veteran 
was conducted.  The veteran stated that in 1994 he was 
treated by a private psychiatrist.  Upon review of the claims 
file the Board does not find these alleged treatment records.  
The RO should attempt to obtain these records.  The veteran 
also stated that he was treated as an inpatient at the 
psychiatric ward at VA medical center (VAMC) Jackson, 
Mississippi in 1995.  The RO should also obtain these 
records.  

In view of the nature of the veterans claim, all relevant 
records of treatment should be obtained and associated with 
the claims folder.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The United States Court of Veterans Appeals (Court) has also 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).


The diagnosis of anxiety and dementia provided by the VA 
psychiatrist in the October 1996 VA examination report was 
followed by an addendum stating that [s]ymptoms of anxiety 
are exacerbated by hearing impairment, memory impairment.  
The Board notes that the veteran is service connected for 
left ear hearing loss.  In Allen v. Brown, 7 Vet. App. 439 
(1995) the Court held that a veteran is entitled to service 
connection for an increment in severity of a nonservice-
connected disability attributable to a service-connected 
disability.  The RO must review the veterans claim in light 
of this recent Court decision and determine whether there has 
been any increment in severity of the anxiety disorder which 
can be attributed to his service-connected disabilities.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
obtaining all the pertinent evidence that is missing.  

To ensure that VA has met any duty to assist that it may have 
in developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
anxiety disorder since his separation 
from active service in 1963.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the relevant records of 
treatment from all the sources listed by 
the veteran which are not already on 
file.  The Board is particularly 
interested in obtaining all records and 
reports of any treatment by Dr. Austin in 
Jackson, Mississippi from 1994.  The RO 
should also obtain all the records of 
psychiatric treatment at VAMC Jackson, 
Mississippi from 1995 to present.  All 
information obtained should be made part 
of the file.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the RO believes that another VA 
psychiatric examination of the veteran is 
required to provide the necessary medical 
evidence, then another examination should 
be ordered.  

3.  Subsequently, the RO should consider 
the issues on appeal.  In this regard, 
the RO should give full consideration to 
the following decision: Allen v. Brown, 7 
Vet. App. 439 (1995).


Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving service 
connection for an anxiety disorder will be postponed until 
the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
